DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2021 has been entered.
Status of Claims
Claims 1-13 are currently pending in application 16/321,251.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huey et al. (US 2005/0024199 A1) in view of Zadeh et al. (US 2014/0201126 A1).
As per Claims 1 and 11-13, Huey 
an identity information entry device configured to enter an identification of an inspected person (See at least Fig.14, Para 0036, and 0129, PAX Check-in); 
a parameter determination device configured to determine a parameter for performing a security inspection on the inspected person based on a security factor of the inspected person determined according to user data corresponding to the identification of the inspected person, the parameter comprising one or more of a classifier type, a classifier parameter and an alarm threshold in an hidden object recognition algorithm determined based on the security factor (See at least Fig.14, Para 0007-0008, “[0008] In accordance with another aspect of the present invention, the CUI may also include screening system control capabilities so that screening sensitivity levels of at least one screening system of the baggage, passenger, and secondary screening zones can be modified. The sensitivity level modifications may be performed manually by a human operator, or automatically modified in response to threat level data provided by a passenger threat level identification system.”; Para 0043-0046, Para 0098-0100, “[0099] In some embodiments, the threat level identification system comprises passenger data gathered by a passenger pre-screening system. Typical passenger pre-screening systems utilize artificial intelligence software to analyze threat-triggering aspects for a given passenger. Threat-triggering aspects range from how and when airline reservations were made, whether they purchased one-way or round-trip tickets, whether cash or credit was used to purchase the airline ticket, and whether the purchaser or passenger has links to known terrorist or radical groups. [0100] Advanced threat level identification systems are designed to scan multiple public and private databases for information on passengers and other travelers. For example, an advanced system may generate passenger security threat profiles using governmental sources such as the FBI, National Crime Information Center (NCIC), State Department databases, IRS, Social Security Administration, state motor vehicle and corrections departments, credit bureaus, and bank records. The passenger threat level identification system may also include data from a number of private organizations that have generated, for example, preferred passenger lists. Threat level The passenger may then be generally identified as either a "high-risk" or "low-risk" passenger based upon some predetermined selection criteria. A high-risk passenger is one who requires more comprehensive screening at ATSC 10, while a low-risk passenger is one who requires a less stringent level of screening at standard checkpoint 352. In some embodiments, passenger threat level data 244 may be used to determine the risk status of passengers. For example, the passenger threat level data may indicate the passenger poses a "high-risk," which would require the passenger to pass through the ATSC 10 (block 362). On the other hand, if the passenger threat level data indicates that the passenger poses a "low" security risk, the passenger may be directed to the standard checkpoint for screening.”); (See also Para 0043-0046, Para 0049-0052, and Para 0098-0122)
and a security inspection device configured to perform the security inspection on the inspected person based on the determined parameter (See at least Para 0008, “… the CUI may also include screening system control capabilities so that screening sensitivity levels of at least one screening system of the baggage, passenger, and secondary screening zones can be modified. The sensitivity level modifications may be performed manually by a human operator, or automatically modified in response to threat level data provided by a passenger threat level identification system.”; See also Figs.10-11, and Fig.14, Para 0043-0046, Para 0049-0052, and Para 0126), 
wherein the security inspection device is further configured to perform the security inspection on the inspected person by using hidden object recognition technology (See at least Figs.10-11, Para 0060, 0076, and 0084-0087, Scanning technology with automatic sensitivity adjustment/ algorithm), based on the determined parameter (Para 0008, Scanning Sensitivity (algorithm) based on Passenger Threat Level determination; Para 0099-0100, and Para 0126, Passenger Classification).

While the Applicant does disclose that hidden object algorithms were well known in the art for security scanning applications (See Specification Para 0004 below), and Huey does disclose the use of body and baggage scanning technology for discovering hidden objects (See at least Figs. 10-11), Huey fails to expressly disclose wherein the security inspection device is further configured to perform the security inspection on the inspected person by using a trained hidden object recognition algorithm based on the determined parameter, comprising: extracting features of the inspected person; calculating projected vectors of the features in a dictionary; and inputting the projected vectors into a classifier corresponding to the determined parameter for classification (Support Vector Machine (SVM) used for classification).

Applicant Specification: 
[0004] The human body security inspection devices are widely used in the security inspection field because of their unique advantages. However, the existing devices are relatively simple in judging the potential danger of users by only analyzing a scanned image by a hidden object recognition algorithm to determine the possible threat of the inspected person. Also, the hidden object 5recognition algorithms in the current human body security inspection devices adopt a general algorithm framework, without considering the identity of the users and differences between different users. For all inspected persons, the same type of algorithm frameworks is used for analysis and processing. All of these algorithms are based on the assumption that all users have the same probability of carrying dangerous goods. Therefore, the recognition algorithms are accompanied10 with false negatives and false positives, which affect the users' experiences. 

However, the analogous art of Zadeh discloses a security inspection device that is configured to perform the security inspection on the inspected person by using trained hidden object recognition technology (See at least Para 2270, 2509-2510), comprising: extracting features of the inspected person; calculating projected vectors of the features in a dictionary; and inputting the projected vectors into a classifier corresponding to the determined 
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included wherein the security inspection device is further configured to perform the security inspection on the inspected person by using a trained hidden object recognition algorithm based on the determined parameter, comprising: extracting features of the inspected person; calculating projected vectors of the features in a dictionary; and inputting the projected vectors into a classifier corresponding to the determined parameter for classification, as disclosed by Zadeh in the system disclosed by Huey, for the advantage of providing a security inspection method/system, with the ability to increase effectiveness and efficiency by incorporating a plurality of security inspection device configurations (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per Claim 2, Huey discloses a security factor determination device configured to acquire user data related to the inspected person based on the identification of the inspected person, and to determine the security factor of the inspected person according to the acquired user data (See at least Figs.10-11, Para 0007-0008, Para 0043-0046, and Para 0098-0100). 
As per Claim 3, Huey discloses wherein the security factor determination device is configured to determine the security factor of the inspected person by substituting the user data of the inspected person into a relationship model between user data and security factors, wherein in the relationship model, the user data are classified into several categories and each category is assigned a different security factor (See at least Figs.10-11, and Para 0098-0122). 
As per Claim 4, Huey discloses wherein the identity information entry device is further configured to obtain a registered photo of the inspected person (See at least Figs.10-11, and Para 0007-0008). 
As per Claim 5, Huey discloses a video device configured to capture an image of the inspected person in real time (See at least Para 0007-0008, Para 0036, and Para 0076).
As per Claim 6, Huey discloses an abnormal behavior determination device configured to determine whether the inspected person has an abnormal behavior according to the image of the inspected person captured by the video device (See at least Para 0072, and Para 0076, Passenger leaves inspection area too quickly/ before scan is completed).  
As per Claim 7, Huey discloses an authentication device configured to extract a face image of the inspected person from the image captured by the video device, and to verify the identity of the inspected person by comparing the extracted face image with a face image in the registered photo and/or a database of untrusted persons (See at least Para 0007-0008, Para 0036, Para 0076, and Para 0098-0100). 
As per Claim 8, Huey discloses wherein the user data comprises one or more of personal data, credit, social relationship, or historical behavior of the inspected person (See at least Para 0098-0100). 
As per Claim 9, Huey discloses wherein the parameter determination device is configured to determine a parameter applied in the hidden object recognition algorithm employed by the security inspection device based on the security factor of the inspected person (See at least Para 0043-0046, Para 0049-0052, and Para 0098-0122). 
As per Claim 10, Huey discloses a display device configured to display a corresponding security level of the inspected person during the security inspection (See at least Figs.10-11, Para 0098-0122). 

Response to Arguments
Applicant's arguments filed on 11/1/2021, with respect to Claims 1-13, have been considered but are not persuasive.  The rejection will remain as NON-FINAL. 
The Applicant’s arguments are addressed in the rejection above.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 17, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629